Case 1:21-cv-22793-BB Document 1 Entered on FLSD Docket 08/02/2021 Page 1 of 5




                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA
                                                    (MIAMI DIVISION)


                                                                                              CASE NO.

 SUN INDUSTRIES, LLC
              Plaintiff,
 v.
 UTILITIES ONE, INC.
              Defendant.
 ______________________________________/


                                                                 COMPLAINT

              Plaintiff, SUN INDUSTRIES, LLC (hereinafter “Plaintiff”), by and through the

 undersigned counsel, hereby files this Complaint against Defendant, UTILITIES ONE, INC.

 (hereinafter “Defendant” or “UO”). In support thereof, Plaintiff states as follows:

                                                                   INTRODUCTION

              1.         This is an action to recover monetary damages in connection with Defendant’s

 breach of its payment obligations under a Contractor Agreement between the Parties.

              2.         On or about January 25, 2021, the Parties entered into a Contractor Agreement

 whereby the Plaintiff agreed to provide construction services across the state of Florida, including

 in Miami-Dade County, in support of Defendant’s construction project on behalf of Florida Power

 and Light (“FPL”). A copy of the Contractor Agreement (“Agreement”) is marked as Exhibit “A”.

              3.         Thereafter, Plaintiff performed considerable construction related services in

 accordance with the Agreement.



                                                                            1
                                                       COLE, SCOTT & KISSANE, P.A.
      DADELAND CENTRE II - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22793-BB Document 1 Entered on FLSD Docket 08/02/2021 Page 2 of 5




           4.         Plaintiff timely submitted its invoices to Defendant under Section 7 of the

 Agreement. Nonetheless, Defendant breached its payment obligations to Plaintiff under Section 7

 of the Agreement and presently owes Defendant approximately $426,853.04, excluding

 prejudgment interest and attorneys’ fees and costs.

           5.         Defendant has since provided various excuses for the untimely payment or lack of

 payment, but continues to remain in breach of its contractual payment obligations. The Defendant,

 through its counsel, has not responded to Plaintiff’s inquiries as to whether a bond was procured

 that may provide protection to Plaintiff in connection with the lack of payment sued upon herein.

           6.         Upon information and belief, the Defendant has billed FPL and received money

 from FPL as a result of Plaintiff’s services.


                                                              PARTIES & VENUE

           7.         Plaintiff is a Louisiana Limited Liability Company

           8.         Defendant is an Illinois Corporation.

           9.         The Agreement provided as follows as it relates to the venue and jurisdiction in the

 event of any dispute arising from the Agreement:




           10.        All services performed by the Plaintiff arising from the Agreement took place in

 the State of Florida. The Plaintiff’s services performed under the Agreement occurred throughout




                                                                         2
                                                    COLE, SCOTT & KISSANE, P.A.
   DADELAND CENTRE II - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22793-BB Document 1 Entered on FLSD Docket 08/02/2021 Page 3 of 5




 Florida, including at various locations within this District including at or around the following

 addresses: (a) 3617 SW 62nd Ave, Miramar, Florida, and (b) NW 138th Street, Miami-Dade.


           11.        This Court has jurisdiction over this matter under 28 U.S. Section 1332. The Parties

 are citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest

 and costs.


           12.        All conditions precedent to this matter have been performed or waived.


                                               COUNT I- BREACH OF CONTRACT


           13.        Plaintiff restates allegations 1-12 as if stated herein.

           14.        The Parties entered into the Agreement on or about January 25, 2021.

           15.         The Plaintiff performed under the Agreement and submitted its invoices to

 Defendant timely and in accordance with the Agreement.

           16.        The Defendant breached the Agreement by failing to timely and properly pay

 Plaintiff under the Agreement.

           17.        At the time of filing this action, the Plaintiff is owed approximately $426,853.04,

 exclusive of interest, attorneys’ fees and costs, and the Defendant is in breach of said amount.

           Wherefore, Plaintiff, demands: (1) a judgment against Defendant for an amount of at least

 $426,853.04, in addition to consequential damages, interest, attorneys’ fees, and costs pursuant to

 Section 16 (a) of the Agreement.




                                                                         3
                                                    COLE, SCOTT & KISSANE, P.A.
   DADELAND CENTRE II - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22793-BB Document 1 Entered on FLSD Docket 08/02/2021 Page 4 of 5




                                                COUNT II: UNJUST ENRICHMENT
                                                       (in the alternative)

           18.        Plaintiff restates allegations 1-12 as if stated herein.

           19.        In or around February 2021, the Plaintiff commenced performing services for the

 use and benefit on behalf of Defendant in connection with Defendant’s project for FPL.

           20.         The Plaintiff performed under the Agreement and incurred considerable labor

 costs, expenses, and lost opportunity costs associated with performing the services for the use and

 benefit of Defendant.

           21.        The Defendant accepted and retained the benefits of Plaintiff’s services. In fact,

 upon information belief, the Defendant billed FPL for Plaintiff’s services. Upon information and

 belief, Defendant was paid money by FPL in response to Defendant’s submission of Plaintiff’s

 invoices to FPL.

           22.        Under the circumstances, it would be inequitable for Defendant to retain the benefit

 of value of Plaintiff’s services without paying the full value thereof to Plaintiff. Defendant should

 be required to pay Plaintiff for the full value of the product and services provided by Plaintiff to

 Defendant’s benefit.


           WHEREFORE, Plaintiff, demands a judgment against Defendant in the amount to be

 proven at trial plus prejudgment interest, and the amount of the attorney’s fees and costs expended

 by the Plaintiff in bringing suit pursuant Section 16 (a) of the Agreement.




                                                                         4
                                                    COLE, SCOTT & KISSANE, P.A.
   DADELAND CENTRE II - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22793-BB Document 1 Entered on FLSD Docket 08/02/2021 Page 5 of 5




          Dated: August 2, 2021

                                                               COLE, SCOTT & KISSANE, P.A.
                                                               Counsel for Plaintiff
                                                               Cole, Scott & Kissane Building
                                                               9150 South Dadeland Boulevard, Suite 1400
                                                               P.O. Box 569015
                                                               Miami, Florida 33256
                                                               Telephone (786) 268-6415
                                                               Facsimile (305) 373-2294
                                                               Primary e-mail: cody.german@csklegal.com
                                                               Secondary e-mail: ryan.weiss@csklegal.com
                                                               Alternate e-mail: alec.shelowitz@csklegal.com
                                                               Alternate e-mail: anthony.lopez@csklegal.com
                                                               Alternate e-mail: lisa.butts@csklegal.com

                                                      By: s/ John Cody German
                                                          JOHN CODY GERMAN
                                                          Florida Bar No.: 58654
                                                          RYAN B. WEISS
                                                          Florida Bar No.: 114479
                                                          ALEC R. SHELOWITZ
                                                          Florida Bar No.: 1010127
                                                          ANTHONY LOPEZ
                                                          Florida Bar No.: 123875




                                                                        5
                                                   COLE, SCOTT & KISSANE, P.A.
  DADELAND CENTRE II - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
